United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
TENNESSEE VALLEY AUTHORITY,
DIVISION OF POWER OPERATIONS,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-786
Issued: August 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 27, 2012 appellant filed a timely appeal of a September 23, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision terminating his compensation
benefits and a February 1, 2012 nonmerit decision denying an oral hearing. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the
Board has jurisdiction to consider the merit and nonmerit issues of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits effective September 25, 2011; and (2) whether
OWCP’s Branch of Hearings and Review properly denied appellant’s request for a review of the
written record as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 4, 1990 appellant, then a 38-year-old fossil trainee, filed a traumatic injury
claim alleging that he developed low back strain twisting in the performance of duty on that date.
OWCP accepted his claim for low back strain on November 6, 1990. Appellant filed recurrences
of disability on June 19 and August 30, 1991. He filed a claim on October 29, 1991 alleging on
June 6, 1991 that he injured his back loading a tool trailer. OWCP accepted that appellant
sustained a lumbar strain on July 25, 1991 in a decision dated September 16, 1991. By decisions
dated January 2, 1992, it accepted that he sustained a recurrence of disability due to his June 6,
1991 employment injury and accepted that appellant sustained a lumbar strain as a result of his
June 6, 1991 employment injury.
Appellant, then an engineering aide-mechanic, filed a claim for traumatic injury on
April 8, 1993 alleging that on March 11, 1993 he injured his low back and cervical spine when
the chair that he was sitting in slipped from under him and he fell on the floor. OWCP accepted
this claim for cervical and lumbar strain on May 4, 1993. Appellant underwent a laminotomy
with excision of herniated disc at L5-S1 and fusion from L5 to the sacrum.2
On June 1, 1995 Dr. Jan M. Gorzny, a Board-certified orthopedic surgeon and second
opinion physician, described appellant’s employment injuries. He found evidence of a herniated
disc at L5-S1 with a myelogram defect at the S1 nerve root indicative of compression.
Dr. Gorzny concluded that a laminotomy at that level was appropriate. He attributed appellant’s
herniated disc to the two falls at work in September 1990 and March 1993.
Dr. John W. Lamb, a Board-certified orthopedic surgeon and second opinion physician,
examined appellant on June 21, 2004. He diagnosed ankylosing spondylitis with marked
restriction of neck and back motion, history of laminectomy and L4 to S1 fusion with persistent
low back pain and loss of motion as well as history of severe neck pain associated with
degenerative disc disease and ankylosing spondylitis. Dr. Lamb attributed appellant’s disability
in large part to his ankylosing spondylitis. He found that appellant’s laminectomy and fusion
would also contribute to his present disability. Dr. Lamb opined that appellant could not return
to work and that ankylosing spondylitis was his major cause of disability.
Dr. Deborah S. St. Clair, a Board-certified orthopedic surgeon and second opinion
physician, completed a report on June 23, 2009 and reviewed appellant’s accepted employment
injuries. She diagnosed chronic back pain. Dr. St. Clair stated that she had difficulty assessing
the relationship between appellant’s present chronic pain and depression to his initial diagnosis
and back surgery. She stated that there was no work he could do due to his severe restrictions.

2

This case has previously been before the Board on appeal. The Board dismissed an appeal based on appellant’s
request on January 24, 1995. Docket No. 94-2073 (issued January 24, 1995). In a decision dated August 9, 1999,
the Board found that OWCP did not meet its burden of proof to terminate appellant’s wage-loss benefits effective
April 14, 1994 based on his refusal of suitable work. Docket No. 98-136 (issued August 9, 1999).

2

In a report received March 11, 2001, Dr. Robert Boone3 responded to questions from
OWCP and diagnosed chronic pain syndrome, lumbar disc degeneration and cervical disc
degeneration. He opined that appellant was permanently and totally disabled.
OWCP referred appellant for a second opinion evaluation on May 18, 2011.
Dr. James G. Warmbrod, a Board-certified orthopedic surgeon, completed a report on June 7,
2011 and noted that appellant’s claim was accepted for lumbar strain in 1991. He reviewed the
medical records and provided the results of physical examination. Dr. Warmbrod diagnosed
postcervical and lumbar strains as well as degenerative disc disease of the cervical spine and
lumbar spine. He noted that appellant had a lumbar fusion between L4-5 and L5-S1 as well as
ankylosing spondylitis. Dr. Warmbrod opined that the cervical and lumbar strains were related
to his injuries, but did not believe that the degenerative disc disease or ankylosing spondylitis
was medically connected to the employment injuries. He stated, “[Appellant] suffered cervical
and lumbar strains which normally resolved themselves in about three months. The reason for
disability at this time is the ankylosing spondylitis,” Dr. Warmbrod concluded that appellant did
not have any physical limitations resulting from his employment injuries after three to six
months. He stated, “I believe his disability at this time is related to a normal aging process of
degenerative disc disease and his diagnosis of ankylosing spondylitis.” Dr. Warmbrod found
that appellant was not capable of employment due to his ankylosing spondylitis.
In a memorandum dated July 20, 2011, OWCP stated that appellant’s claim should have
been expanded to include herniated discs at L5-S1 based on the June 1, 1995 second opinion
report. Due to this change, OWCP provided Dr. Warmbrod with an updated statement of
accepted facts and asked that he opine whether the herniated disc had resolved as well as whether
all accepted conditions had resolved.
On August 1, 2011 Dr. Warmbrod stated that OWCP had accepted herniated disc at L5S1 and lumbar strains. He noted that appellant underwent a two-level lumbar fusion with bone
graft, implanted bone stimulator and four electrodes. Dr. Warmbrod opined that all of the
accepted conditions had resolved. He stated, “I believe at this time that [appellant’s] condition is
related to a normal aging process of degenerative disc disease of the lumbosacral spine and his
diagnosis of ankylosing spondylitis.
In a letter dated August 19, 2011, OWCP proposed to terminate appellant’s compensation
and medical benefits based on Dr. Warmbrod’s June 7 and August 1, 2011 reports. It allowed 30
days for a response. On August 22, 2011 appellant requested $750.00 in reimbursement as he
had no electricity. OWCP responded on September 21, 2011 and provided him with a form for
medical reimbursement.
By decision dated September 23, 2011, OWCP terminated appellant’s medical and wageloss compensation benefits effective September 25, 2011. It noted that he had not responded to
the notice of proposed termination.
Appellant requested a review of the written record by an OWCP hearing representative
on January 11, 2012 received on January 20, 2012.
The request was postmarked
3

Dr. Boone’s area of practice cannot be determined from the record.

3

January 17, 2012. In a decision dated February 1, 2012, OWCP’s Branch of Hearings and
Review denied appellant’s request for a review of the written record as untimely. The Branch of
Hearings and Review found that as appellant did not request a review of the written record
within 30 days his request was untimely. The Branch of Hearings and Review considered
appellant’s request and determined that the issue in the case could be equally well addressed by
requesting reconsideration and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.5 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.6 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which requires further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for lumbar and cervical strains as well as herniated
disc at L5-S1 and resulting surgery. In response to questions from OWCP, Dr. Boone provided
brief answers on March 11, 2011 diagnosing chronic pain syndrome, lumbar disc degeneration
and cervical disc degeneration. He opined that appellant was permanently and totally disabled.
As the conditions identified by Dr. Boone had not been accepted by OWCP, the claims examiner
referred appellant to Dr. Warmbrod for a second opinion evaluation. Dr. Warmbrod considered
the medical evidence in the record including the reports from Drs. Gorzny, Lamb and St. Clair
and determined that appellant’s current disability and medical residuals were due to his
nonemployment-related condition of ankylosing spondylitis. He noted that appellant’s strains
should have resolved within six months. Following Dr. Warmbrod’s initial report of June 7,
2011, OWCP expanded appellant’s accepted conditions to include herniated disc at L5-S1 based
on Dr. Gorzny’s report. OWCP provided Dr. Warmbrod with an updated statement of accepted
facts and asked that he opine whether appellant had any disability or residuals due to his
accepted herniated disc and resulting surgery. He responded on August 1, 2011, listed all the
accepted conditions and surgery and opined that all of the accepted conditions had resolved.
Dr. Warmbrod stated, “I believe at this time that [appellant’s] condition is related to a normal
aging process of degenerative disc disease of the lumbosacral spine and his diagnosis of
ankylosing spondylitis.”

4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

Furman G. Peake, 41 ECAB 361, 364 (1990).

7

Id.

4

The Board finds that Dr. Warmbrod’s reports are entitled to the weight of the medical
evidence. Dr. Warmbrod reviewed the statement of accepted facts, the medical history and
concluded that appellant’s current condition and disability was not due to his accepted
employment injuries. His reports are the only contemporary medical evidence to address
appellant’s work-related disability and residuals. Dr. Boone’s report is not based on a proper
history of injury and does not implicate appellant’s accepted employment injuries as resulting in
his current disability for work. The Board finds that OWCP met its burden of proof to terminate
appellant’s medical and wage-loss compensation benefits effective September 25, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of OWCP shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.8 The Board has held that OWCP, in its broad discretionary
authority in the administration of FECA has the power to hold hearings in certain circumstances
where no legal provision was made for such hearings and that OWCP must exercise this
discretionary authority in deciding whether to grant a hearing.9 OWCP’s procedures, which
require OWCP to exercise its discretion to grant or deny a request for a hearing or review of the
written record when the request is untimely or made after reconsideration, are a proper
interpretation of FECA and Board precedent.10
ANALYSIS -- ISSUE 2
In its February 1, 2012 decision, OWCP denied appellant’s request for a review of the
written record on the grounds that it was untimely filed. It found that he was not, as a matter of
right, entitled to a review of the written record as his request, dated January 11, 2012, was not
made within 30 days of its September 23, 2011 decision. As appellant’s request was dated
January 11, 2012, more than 30 days after the date of the September 23, 2011 OWCP decision,
the Board finds that OWCP properly determined that he was not entitled to a review of the
written record as a matter of right as his request was untimely filed.
OWCP also has the discretionary power to grant a request for a hearing or review of the
written record when a claimant is not entitled to such as a matter of right. In the February 1,
2012 decision, it properly exercised its discretion by stating that it had considered the matter in
8

Claudio Vazquez, 52 ECAB 496 (2001). 20 C.F.R. § 10.616.

9

Marilyn F. Wilson, 52 ECAB 347 (2001).

10

Vazquez, supra note 8.

5

relation to the issue involved and had denied appellant’s request on the basis that the issue could
be addressed through a reconsideration application.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective September 25, 2011. The Board further finds that
OWCP’s Branch of Hearings and Review properly denied appellant’s request for a review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2012 and September 23, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

